Case 0:19-cv-60008-BB Document 13 Entered on FLSD Docket 01/17/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-60008-BLOOM/Valle

 KIMBERLY BOLTON,

        Plaintiff,

 v.

 ROCK N MASSAGE, INC.,
 STEPHANIE BRUDER, and HARRY
 BRUDER,

       Defendants.
 ________________________________/

                              ORDER ON MOTION TO STRIKE

        THIS CAUSE is before the Court upon Plaintiff’s Motion to Strike Defendants’ Motion

 for Summary Judgment or, in the Alternative, Motion for Continuance of Defendants’ Motion

 for Summary Judgment, ECF No. [9] (“Motion”), filed on January 14, 2019. Defendants filed a

 Response, ECF No. [10]. The Court has considered the Motion and Response, the record in this

 case and the applicable law, and is otherwise fully advised. For the reasons set forth below, the

 Motion is denied.

        In her complaint, Plaintiff asserts claims for violations of the wage provisions of the Fair

 Labor Standards Act, 29 U.S.C. §§ 201, et seq.        See ECF No. [1] at 6-16 (“Complaint”).

 Defendants removed this case to federal court on January 2, 2019. ECF No. [1]. On January 7,

 2019, Defendants filed their answer and affirmative defenses, asserting in pertinent part that

 Plaintiff’s claims are barred by the statute of limitations. See ECF No. [6] at ¶ 97. Thereafter,

 on January 11, 2019, Defendants filed a motion for summary judgment, ECF No. [7] (“MSJ”),

 arguing that Plaintiff’s claims are barred by the two-year statute of limitations applicable to
Case 0:19-cv-60008-BB Document 13 Entered on FLSD Docket 01/17/2019 Page 2 of 4
                                                             Case No. 19-cv-60008-BLOOM/Valle


 FLSA claims, or that if the Court finds that there is a genuine issue of material fact as to the

 willfulness of the FLSA violation, then any claim accruing before November 14, 2015 should be

 barred.

           Plaintiff now moves to strike the MSJ, or in the alternative to delay consideration of it

 until the conclusion of discovery under Rule 56(d) of the Federal Rules of Civil Procedure.

 Plaintiff argues that she has not had the opportunity to conduct discovery with respect to

 Defendants’ willfulness or whether Plaintiff was indeed an independent contractor.

           Generally, the statute of limitations for a claim seeking unpaid minimum and overtime

 wages in violation of the FLSA is two years. 29 U.S.C. § 255(a). However, the statute is

 extended to three years where the cause of action “aris[es] out of a willful violation” of the

 statute. Id. “To establish that the violation of the Act was willful in order to extend the

 limitations period, the employee must prove by a preponderance of the evidence that his

 employer either knew that its conduct was prohibited by the statute or showed reckless disregard

 about whether it was.” Alvarez Perez v. Sandford-Orlando Kennel Club, Inc., 515 F.3d 1150,

 1162-63 (11th Cir. 2008) (citing McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988)).

 The Code of Federal Regulations provides further guidance, defining “reckless disregard” as the

 “failure to make adequate inquiry into whether conduct is in compliance with the Act.” 5 C.F.R.

 § 551.104. Thus, “[t]he ‘three-year statute of limitations may apply even when the employer did

 not knowingly violate the FLSA,” and may also apply when the employer “simply disregarded

 the possibility that it might be violating the FLSA.’” Williams v. R.W. Cannon, Inc., No. 08-

 60168-CIV-UNGARO, 2008 WL 4097613, at *17 (S.D. Fla. Sept. 4, 2008) (quoting Allen v. Bd.

 of Pub. Ed., 495 F.3d 1306, 1324 (11th Cir. 2007)).




                                                   2
Case 0:19-cv-60008-BB Document 13 Entered on FLSD Docket 01/17/2019 Page 3 of 4
                                                              Case No. 19-cv-60008-BLOOM/Valle


         In response to Plaintiff’s Motion, Defendants clarify that they agree that Plaintiff should

 be afforded a reasonable time to conduct discovery with respect to the issue of willfulness, which

 affects the potentially applicability of a two-year statute of limitations. They argue, however, that

 there is no reason to delay consideration of the applicability of the three-year statute of

 limitations under the FLSA. Significantly, Plaintiff alleges that she was hired by Defendant

 Rock ’N Massage (“RNM”) on May 12, 2012, and ceased working for RNM on December 23,

 2016. Complaint ¶¶ 19, 31. Moreover, Plaintiff does not address in her Motion the distinction

 between the potential application of a two-year or three-year statute of limitations, nor does she

 present argument or other grounds under Rule 56(d) as to what essential facts require discovery

 in order avoid the application of the three-year statute of limitations. See Provost v. Hall, --- F.

 App’x ----, 2018 WL 6444517, at *3 (11th Cir. Dec. 10, 2018) (“A party seeking additional time

 for discovery may not rely on vague assertions that more discovery is needed; instead, [s]he must

 show that the discovery [s]he seeks will enable h[er] to demonstrate the existence of a genuine

 issue of material fact.”) (citation omitted).    Rule 56(b) permits the filing of a motion for

 summary judgment “at any time until 30 days after the close of all discovery,” therefore,

 Defendants’ MSJ is timely. There is no basis for the Court to strike the MSJ or otherwise

 postpone consideration of it. As such, the Court DENIES Plaintiff’s Motion, ECF No. [9].

 Plaintiff may file her response to the MSJ, ECF No. [7], on or before January 28, 2019.

         DONE AND ORDERED in Chambers at Miami, Florida, this 16th day of January,

 2019.



                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE




                                                  3
Case 0:19-cv-60008-BB Document 13 Entered on FLSD Docket 01/17/2019 Page 4 of 4
                                               Case No. 19-cv-60008-BLOOM/Valle


 Copies to:

 Counsel of Record




                                       4
